Title: To George Washington from Tobias Lear, 15 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 15th 1791.

Since I had the honor to write to you on the 10th Inst. we have had the pleasure of learning that you reached Fredericksburg on the 8th.
Mr Jefferson has been so good as to furnish me with a copy of the Stages which you intended to make on your journey southward, and the times at which you expected to be in the principal towns, together with a list of the places through which you would pass on your return. By which I find that this letter will not reach you until your arrival at Charleston, and that which I shall send by the post of monday will probably find you at Savannah. After which, letters will be directed to those places through which you intend passing on your return, and to which there may be cross posts leading from the town on the main post-road to which it is most convenient, calculating the time as nearly as we can (from your departure from Savannah) at which you will be in the different places, and so timing the letter that they may meet you at those places to which they may be directed. There will likewise be one or more opportunities in the course of a week to write to Charlestown by water, which shall be improved, and may possibly convey letters to you before this gets to hand. Mr Smith sails for So. Carolina in a few days, to whose care a letter will be committed. Mrs Smith has presented him with a daughter within a few days.
I am today to receive a decided answer with respect to Mr Holker’s man; but I confess I have not much expectation of his

coming. Fraunces has undoubtedly given up the matter for there has not been a syllable heard from him. Should we not be able to get a person who understands perfectly the arrangement of a table, and is properly qualified in other respects; I would beg leave to suggest the following idea. There is a Confectioner in town who advertises to furnish a desert for entertainments in the handsomest style, and to receive back such parts of them as may not be consumed, at the same rate which he charges; this, I conceive, will be attended with a saving in this family—where we have a large quantity of those things carried untouched from the table, and which I very much doubt whether they ever made their appearance there the second time. The Man also arranges the desert or second course before it is brought in & attends himself to take it away as soon as the company have risen from table to prevent any purloining by the Servants. I mentioned his advertisement to Mrs Washington, who wished to have an experiment made of him with a small company which she had invited on Tuesday consisting of the Vice Presidt & family & Mr Morris & family. This was done & the desert & arrangement pronounced very genteel & tastey. He is to bring his bill today, by which I shall see the expence of that day & from thence form an estimate of the expense attending this mode with any company. Should this be found an elegible thing in all respects, I conceive we shall have no occasion to engage a person in the capacity of Steward. If a good, steady, & respectable woman (in her place) can be obtained to act as Housekeeper, William could do many things which were done by Hyde, as the Marketing will not come in his hands, that being done by the Cook, who has certainly furnished us with better things & at a less rate than Hyde did. The liquors are in bottles and I find it no manner of trouble to give out now to Fidus before dinner what may serve for the day—and the same meathod, if thought good, might be pursued hereafter. I have just suggested that as it has occurred to me, and Mrs Washington that if a person cannot be obtained for a Steward who is perfectly qualified & quite unexceptionable, that this would be a much better mode than to be at the expence & trouble of an ignorant or bad man.
I have the happiness to inform you that Mrs Washington has recovered from her indisposition occasioned by a violent cold,

and with the Children the rest of the family is now in good health. Mrs Lear unites with me in a most respectful remem⟨-brance⟩ & warmest wishes for the preservation of your health. I have the honor to be with the highest respect & most sincere attachment Sir Your obliged & very hum⟨e Servt⟩

Tobias Lear.

